Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see arguments entitled Claim Rejections - 35 U.S.C. §102 and Claim Rejections - 35 U.S.C. §103, filed April 29, 2022, with respect to the 102 and 103 rejections of record have been fully considered and are persuasive.  The 102 and 103 rejections of record have been withdrawn.
The semiconductor processing chamber as claimed in claim 1 was not found in or suggest by the art specifically: a chamber body; a showerhead; and a substrate support comprising: a platen comprising a disc characterized by a first surface facing the showerhead, wherein the platen comprises an electrode embedded within the disc and extending across a center of the disc, and wherein the first surface defines a substrate support surface and comprises an exterior region that extends radially outward from an outer radial edge of the substrate support surface to peripheral edge of the first surface; and a shaft coupled with the platen along a second surface of the disc opposite the first surface of the disc, wherein: the shaft extends at least partially through the chamber body; a coating extends conformally about the first surface of the disc, the second surface of the disc, and about the shaft; and the exterior region is characterized by a coating thickness that is greater than a coating thickness along the substrate support surface. More specifically, the exterior region is characterized by a coating thickness that is greater than a coating thickness along the substrate support surface was not found in or suggested by the art.
The semiconductor processing chamber as claimed in claim 19 was not found in or suggested by the art, specifically: a chamber body; a showerhead; and a two-piece substrate support comprising: a platen characterized by a first surface facing the showerhead, wherein the first surface defines a substrate support surface and comprises a recessed ledge that extends radially outward at a downward angle from an outer radial edge of the substrate support surface to a peripheral edge of the first surface; and a shaft coupled with the platen along a second surface of the platen opposite the first surface of the platen, wherein: the shaft extends at least partially through the chamber body; a coating extends about the first surface of the platen, the second surface of the platen, a joint between the platen and the shaft, and about the shaft; the coating is characterized by a thickness on all coated surfaces of greater than or about 5 µm; and the recessed ledge is characterized by a coating thickness that is greater than a coating thickness along the substrate support surface. More specifically, the recessed ledge is characterized by a coating thickness that is greater than a coating thickness along the substrate support surface was not found in or suggest by the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716